Citation Nr: 1100048	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION
The appellant served on active duty from April 1945 to November 
1946 and from March 1951 to October 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with the Oakland, California RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of separation.

2.  A bilateral hearing loss disability is not attributable to 
service.  

3.  Tinnitus was not manifest in service and is not attributable 
to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
April 2007.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Available service and VA treatment records have been associated 
with the claims folder along with post service medical records.  
The appellant has also been afforded an appropriate VA 
examination.  We note that the VA examination was adequate as it 
reflected a pertinent medical history, review of the documented 
medical history, clinical findings, a diagnosis, and an opinion 
supported by medical rationale.  

The Board notes that a review of the record shows that some of 
the appellant's service treatment records are missing.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing 
records, the analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, lower 
the legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Summary

Service treatment records reveal a finding of no ear 
abnormalities in October 1946.  

In August 2006, the appellant reported decreased hearing 
bilaterally noticed five years ago.  Tinnitus, onset 
approximately five ago was also reported.  He was given an 
audiological examination in December 2006.  

In the November 2007 VA compensation and pension, the appellant 
reported decreased hearing since five years ago.  There was no 
reported history of tinnitus.  It was noted that service noise 
exposure included combat, machine guns, explosions and artillery; 
occupational noise exposure included noise exposure as a farmer 
for 20 years (extremely loud steel hammer that shook the floor); 
and recreational noise exposure included being a hunter since 
service (30 caliber rifles, pistols) without ear protection. 

On the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
80
LEFT
15
20
20
45
70

Speech audiometry revealed speech recognition ability of 96 
(incorrectly typed as 196) percent in the right ear and of 94 in 
the left ear.

Bilateral normal sloping to severe sensorineural hearing loss was 
diagnosed.  It was noted that the appellant was seen in December 
2006 for his hearing but he was not seen prior to this date.  The 
VA examiner opined that hearing loss and/or tinnitus was less 
likely as not (50/50 probability) aggravated by noise exposure 
(acoustic trauma).  The examiner opined that, based on the case 
history provided by the appellant (onset of hearing loss five 
years ago which is 56 years after military noise exposure) and 
with a consistent occupational history of noise and/or 
recreational exposure, the appellant's age and due to the lack of 
any outside evidence, hearing loss is less likely than not due to 
military noise exposure and more likely than not a combination of 
occupational/recreational noise exposure and presbycusis.  He 
stated that the appellant denied tinnitus.  

In a February 2008 letter to Dr. C.K., T.P related that the 
appellant was in Korea for three years and was in very heavy 
combat.  It was noted that he was exposed to a great deal of 
auditory trauma in the form of artillery, and that he was exposed 
to thousands of rounds of artillery while in Korea.  T.P. stated 
that the appellant developed tinnitus and some hearing loss in 
Korea, and that he still has tinnitus and now has significant 
hearing loss.  

Dr. C.K. stated in February 2008 that she had been taking care of 
the appellant for many years and that he suffered from hearing 
loss and tinnitus.  She opined that such is more likely than not 
caused by his exposure to thousands of rounds of artillery while 
in Korea.  

Via various statements the appellant has related that he was 
trained on all weapons during service without hearing protection.  
He stated that he was a rifleman and used all the infantry 
weapons at that time without hearing protection.  According to 
the appellant, he was exposed to a great deal of auditory trauma.  
He stated that he was assigned to an artillery unit for most of 
his time in service and that he developed tinnitus then and it 
has remained with him since that time.  He has further related 
that although he had some noise exposure in his civilian life it 
was nowhere near the exposure he had in service.  He stated that 
he had hearing loss since service and that he did not state that 
his hearing loss started five years ago.  

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, such as an 
organic disease of the nervous system, may be service connected 
if increased or aggravated by service or manifested to a degree 
of 10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the appellant asserts that he exposed to 
artillery and weapons noise during service.  According to him, he 
was assigned to an artillery unit.  
Based on the appellant's statements and review of the record, the 
Board finds that the appellant is entitled to the provisions set 
forth in 38 U.S.C.A. § 1154(b).  As such, his claims of noise 
exposure in service will be accepted as evidence of what occurred 
in service/combat since it is consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. § 1154.

Analysis 

The appellant has appealed the denial of service connection for a 
bilateral hearing loss disability and tinnitus.  Based on the 
evidence presented, the Board finds against the claims.

Initially, the Board notes that the appellant has established a 
hearing loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385.  In this regard, we note that the November 2007 
audiological examination revealed auditory thresholds at 4000 
Hertz were 40 decibels or above in each ear.  The Board further 
notes that it has accepted the appellant's reports of tinnitus.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Here, we find that 
the appellant is competent to report noise exposure, difficulty 
hearing, and ringing in the ears but this testimony must be 
weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained 
below, we find the appellant's assertions that his disabilities 
are related to service are not credible and that the more 
probative evidence is against the claim.  

To the extent that the appellant attributes his hearing loss 
disability and tinnitus to service, the Board finds that his 
assertions are not credible.  In this regard, we find that such 
are inconsistent with other (lay and medical) evidence of record.  

Post-service evidence is devoid of a showing of complaints or 
treatment related to the ears or hearing loss following active 
service until years thereafter.  In fact, it is shown that ear 
trouble and/or hearing loss was not reported until August 2006.  
The Board emphasizes the multi-year gap between discharge from 
active duty service (1952) and initial reported symptoms related 
to the ears/hearing loss in approximately 2006 (a nearly 54 year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Furthermore, we note that the appellant has rendered inconsistent 
statements regarding the onset of his hearing loss and tinnitus.  
In an August 2006 examination,the appellant reported decreased 
hearing bilaterally and tinnitus with an onset of five years ago.  
In the November 2007 VA compensation and pension, he reported 
decreased hearing since five years ago and denied tinnitus.  
However, in latter lay statements, he denied reporting an onset 
of hearing loss five years ago but instead stated that his 
tinnitus and hearing loss started in service.  We note that the 
appellant's latter statements conflict with the statements given 
for examination purposes.  The Board has weighed the appellant's 
statements and finds his current recollections and statements 
made in connection with a claim for VA compensation benefits to 
be less probative than the statements rendered for examination 
purposes.  
Such histories reported by the appellant for treatment purposes 
are of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

To the extent that there is an assertion of in service onset and 
continuity, such remote lay evidence is contradicted by the more 
probative evidence and is not credible.  We note that the 
appellant filed a VA disability compensation claim for service 
connection for a skin rash in August 1993 but did not claim 
service connection for hearing loss and/or tinnitus nor did he 
make any mention of any ear symptomatology.  This silence when 
otherwise speaking constitutes negative evidence.  We find it in 
credible that he would file a claim for a skin rash and not for 
ongoing hearing loss and/or ear disabilities if he were 
experiencing continuity.  

The Board further notes that the November 2007 VA examiner opined 
that the appellant's hearing loss is less likely than not due to 
military noise exposure and more likely than not a combination of 
occupational/recreational noise exposure and presbycusis.  He 
also stated that the appellant denied tinnitus.  We acknowledge 
Dr. C.K.'s opinion that the appellant's hearing loss and tinnitus 
is more likely than not caused by his exposure to thousands of 
rounds of artillery while in Korea.  However, we have afforded 
greater probative value to the opinion of the November 2007 VA 
examiner.  We note that unlike the opinion rendered by Dr. C.K., 
the opinion of the VA examiner was rendered after consideration 
of the historical record, including the appellant's reported 
service, occupational and recreational noise exposure.  We also 
note that the appellant's statements and the extent of the 
disability were also considered.  The opinion of the VA examiner 
is supported by adequate reason and rational and appears to be 
more consistent with the historical record.  Therefore, we have 
afforded greater probative value to the opinion of the VA 
examiner than that of Dr. C.K. who rendered an opinion without 
discussion of the effects of the Veteran's post-service noise 
exposure.    

The Board finds that the appellant's assertions that in service 
noise contributed to his current hearing loss disability and 
tinnitus are not credible when weighed against the other evidence 
of record, including his own statements.  See Barr v. Nicholson, 
21 Vet. App. at 310 (the Board is within its province to weigh 
that testimony and to make a credibility determination as to 
whether competent evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection).  We again note that we accept that 
the appellant had some noise exposure in service.  However, the 
inconsistencies in the record weigh against the appellant's 
credibility as to the assertion of an inservice occurrence of his 
hearing loss disability and tinnitus.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a hearing loss 
disability and tinnitus, the disabilities are not attributable to 
service.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


